In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                        No. 06-22-00034-CV



IN RE THE COMMITMENT OF TIMOTHY DANIEL RENSHAW, Appellant



              On Appeal from the 402nd District Court
                      Wood County, Texas
                    Trial Court No. 2018-452




           Before Morriss, C.J., Stevens and van Cleef, JJ.
             Memorandum Opinion by Justice Stevens
                               MEMORANDUM OPINION

       On April 22, 2019, a Wood County jury found that Timothy Renshaw was a sexually

violent predator as defined in Section 841.003 of the Texas Health and Safety Code. See TEX.

HEALTH & SAFETY CODE ANN. § 841.003. As a result, the trial court issued a final judgment in

which it adjudged Renshaw a sexually violent predator and civilly committed him, in accordance

with Section 841.081 of the Texas Health and Safety Code, for treatment and supervision, to

begin upon Renshaw’s release from prison. See TEX. HEALTH & SAFETY CODE ANN. § 841.081.

The statute provides for appeal from an order determining status as a sexually violent predator,

and Renshaw appealed that order to this Court. See In re Commitment of Renshaw, 598 S.W.3d

303 (Tex. App.—Texarkana 2020, no pet.) (affirming sexually violent predator finding).

       Renshaw filed an “unauthorized petition for release” from the trial court’s civil

commitment order on February 14, 2022. See TEX. HEALTH & SAFETY CODE ANN. § 841.122.

On March 28, 2022, the trial court denied Renshaw’s petition as frivolous. See TEX. HEALTH &

SAFETY CODE ANN. § 841.123(c). In this appeal of the trial court’s order denying Renshaw’s

petition, the State has filed a motion to dismiss on the basis that the trial court’s order is an

interlocutory, unappealable order and that, as a result, this Court lacks jurisdiction to entertain

Renshaw’s appeal. Renshaw has filed a response to the State’s motion, claiming that the trial

court’s order is a final, appealable judgment. Because we find that the trial court’s order denying

Renshaw’s unauthorized petition for release is interlocutory and unappealable, we conclude that

we do not have jurisdiction over this appeal.



                                                2
       Two appellate courts have addressed the issue of whether an order denying an

unauthorized petition for release is subject to appellate review. The Beaumont court has ruled

that an order denying an unauthorized petition for release is a final, appealable judgment. In re

Commitment of Keen, 462 S.W.3d 524, 526 (Tex. App.—Beaumont 2015, no pet.). In that case,

Keen filed an unauthorized petition for release after his civil commitment as a sexually violent

predator. Id. at 525. In finding that the trial court’s denial of Keen’s petition was appealable, the

court reasoned that “[t]he denial of Keen’s unauthorized petition concluded a discrete phase of

the SVP proceeding” and that “the sole issue before the trial court was whether Keen

demonstrated grounds for release.” Id. at 526. Further, “[t]here were no parties before the trial

court other than Keen and the State,” and “[b]ecause the trial court’s order disposed of all

pending claims and parties presented by Keen’s unauthorized petition for release, there was

nothing left for the trial court to resolve with respect to Keen’s petition.” Id. (citing Am. Gen.

Fire & Cas. Co. v. Vandewater, 907 S.W.2d 491, 493 (Tex. 1995) (per curiam) (“Since the trial

court judgment disposed of all parties and the one issue that was before it, it is a final judgment

which may be reviewed on appeal.”)). As a result of those circumstances, the court held that the

trial court’s order denying Keen’s unauthorized petition for release was a final, appealable

judgment. Id.

       The Houston First Court of Appeals arrived at a different conclusion in In re Commitment

of Dunsmore, No. 01-18-00183-CV, 2019 WL 2180446, at *2 (Tex. App.—Houston [1st Dist.]

May 21, 2019, no pet.) (per curiam) (mem. op.). The facts of Dunsmore are much the same as in

Keen. Dunsmore filed an unauthorized petition for release following his civil commitment as a

                                                 3
sexually violent predator. As in Keen, Dunsmore appealed the trial court’s order denying his

petition. Id. at *1. The Dunsmore court rejected the reasoning utilized in Keen, stating that “[a]

determination that a ruling is a final judgment because it concludes a ‘discrete phase’ is a unique

exception to the ‘one final judgment rule’ that has been applied in probate and guardianship

cases to permit appeals of discrete issues.” Id. at *2. That exception, the court explained, was

necessary in probate and guardianship cases “because of the need to ‘review controlling,

intermediate decisions before an error can harm later phases of the proceeding.’” Id. (quoting

In re Guardianship of Miller, 299 S.W.3d 179, 184 (Tex. App.—Dallas 2009, no pet.)). Further,

Dunsmore recognized that “Keen appears to be the only case to extend this exception to an order

concerning a sexually violent predator” and that “the Keen court [did] so without explanation or

authority.” Id. As a result, the Dunsmore court declined to follow the Keen holding. Id.

           Its rejection of the Keen holding did not, however, form the basis of the court’s

conclusion that the order denying Dunsmore’s petition was an unappealable, interlocutory order.

In arriving at that conclusion, the court analyzed the statute. In doing so, it observed that, while

“the statute provides for appeal of the initial commitment order,[1] . . . it does not provide for

appeal from an order denying a petition for unauthorized release.”2 Id. The Dunsmore court


1
    See TEX. HEALTH & SAFETY CODE ANN. § 841.062(a) (Supp.).
2
 Even so, the statute protects the right of a committed person to receive regular status reviews. A person who is
civilly committed under Chapter 841 is entitled to a biennial examination. In preparation for judicial review under
Section 841.102, the report of a biennial examination “must include consideration of whether to modify a
requirement imposed on the person under this chapter and whether to release the person from all requirements
imposed on the person under this chapter.” TEX. HEALTH & SAFETY CODE ANN. §§ 841.101–.102. If the court
determines, when conducting the biennial review, that “probable cause exists to believe that the person’s behavioral
abnormality has changed to the extent that the person is no longer likely to engage in a predatory act of sexual
violence,” the matter must be set for a hearing. TEX. HEALTH & SAFETY CODE ANN. § 841.102(c)(2). In a hearing
conducted under Section 841.102(c)(2), the burden is on “the state to prove beyond a reasonable doubt that the
                                                         4
concluded that the statute’s absence of the right to appeal the denial of an unauthorized petition

was significant, stating, “If the statute grants a remedy in one part but omits one elsewhere, that

may be exactly what the Legislature intended[,] and we should honor that difference.” Id. (citing

PPG Indus., Inc. v. JMB/Houston Ctrs. Partners Ltd. P’ship, 146 S.W.3d 79, 84 (Tex. 2004)).

The court also rejected Keen’s extension of the final judgment exception. The court observed,

           Moreover, other indications of finality are not present. Dunsmore remains civilly
           committed as a sexually violent predator and the trial court retains continuing
           jurisdiction as long as the commitment order remains in effect. See Adams, 408
           S.W.3d at 908.[3] The order contains no language indicating the trial court’s intent
           for this to be a final judgment. See Cortez, 405 S.W.3d at 932[4] (holding
           modification order to be interlocutory because appellant remained committed,
           trial court retained continuing jurisdiction, and order lacked severance or finality
           language).

Id. at *2. The trial court’s order in this case states, in relevant part,

           At this time, the court finds this petition to be frivolous. Because TIMOTHY
           RENSHAW has only recently entered into the court ordered and statutorily-
           mandated supervision and treatment [sic] program, the court is unable to state that
           probable cause exists to believe that TIMOTHY RENSHAW’S behavioral
           abnormality has changed to the extent that he is no longer likely to engage in a
           predatory act of sexual [violence].

The trial court retains jurisdiction, there is no severance, and there are no other indicia of finality

in the order. Accordingly, we conclude that the order denying Renshaw’s unauthorized petition

for release is an unappealable, interlocutory order. Cf. TEX. CIV. PRAC. & REM. CODE ANN.


person’s behavioral abnormality has not changed to the extent that the person is no longer likely to engage in a
predatory act of sexual violence.” TEX. HEALTH & SAFETY CODE ANN. § 841.103(c). In addition to filing an
unauthorized petition for release, a person may also file an authorized petition for release if “the office determines
that the committed person’s behavioral abnormality has changed to the extent that the person is no longer likely to
engage in a predatory act of sexual violence.” TEX. HEALTH & SAFETY CODE ANN. § 841.121(a).
3
    In re Commitment of Adams, 408 S.W.3d 906, 908 (Tex. App.—Beaumont 2013, no pet.).
4
    In re Commitment of Cortez, 405 S.W.3d 929, 932 (Tex. App.—Beaumont 2013, no pet.).
                                                          5
§ 51.014 (enumerating specific interlocutory orders—not including orders denying unauthorized

petitions for release—from which appeals may be taken).

       We, therefore, dismiss this appeal for want of jurisdiction.




                                             Scott E. Stevens
                                             Justice

Date Submitted:       June 8, 2022
Date Decided:         June 9, 2022




                                                6